Cite as 2015 Ark. 265

                  SUPREME COURT OF ARKANSAS
                                        No.   CR-14-1089

                                                   Opinion Delivered June   4, 2015
DERRICK ROBERTS
                               PETITIONER          PRO SE PETITION FOR WRIT OF
                                                   MANDAMUS
V.                                                 [COLUMBIA COUNTY CIRCUIT
                                                   COURT, NO. 14CR-09-113]
HONORABLE DAVID W. TALLEY, JR.,
CIRCUIT JUDGE
                 RESPONDENT                        PETITION MOOT.


                                         PER CURIAM


       Petitioner Derrick Roberts first filed in this court a pro se petition for writ of mandamus

on December 17, 2014. Roberts had filed in the Columbia County Circuit Court a pro se

petition for writ of error coram nobis on January 14, 2014. In the mandamus petition, Roberts

sought to have Circuit Judge Larry Chandler enter a final order on the coram-nobis petition.

        On February 12, 2015, this court held that the mandamus action was moot because

Judge Chandler retired from the bench, and the coram-nobis petition was reassigned. Roberts

v. Chandler, 2015 Ark. 47 (per curiam). Roberts filed an amended petition for writ of mandamus

naming Circuit Judge David W. Talley, Jr., as the respondent. That amended petition is now

before us.

       Judge Talley provided this court a copy of an order transferring the matter to Circuit

Judge Hamilton H. Singleton. Because the respondent, as of the date of this opinion, is no

longer responsible for acting on Roberts’s pending pleading, the amended petition for writ of

mandamus is also moot. See Standridge v. Putman, 2014 Ark. 208 (per curiam).

       We again note that Roberts’s coram-nobis petition has been pending for more than one
                                      Cite as 2015 Ark. 265

year and urge that the matter be disposed of promptly. The prompt resolution of all matters

before a court is vital to the administration of justice. McNichols v. Elmore, 2014 Ark. 133 (per

curiam).

       Petition moot.




                                               2